IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MATTHEW CORZINE,                                    No. 68993
                                        Appellant,
                               vs.
                 THE STATE OF NEVADA
                 DEPARTMENT OF CORRECTIONS;                             FILED
                 AND GREG COX, DIRECTOR FOR
                 NDOC,                                                  JAN 1 3 2016
                                   Respondents.                         TRACE K LINDEMAN
                                                                     CLERK OF SUPREME COURT


                                                                         DEPUTY CLERK




                                      ORDER DISMISSING APPEAL
                            This appeal was docketed in this court on October 14, 2015.
                 Accordingly, appellant was required to file the docketing statement by
                 November 3, 2015. See NRAP 14(b). On November 25, 2015, this court
                 issued a reminder notice directing appellant to file the docketing
                 statement within 10 days. We further cautioned appellant that failure to
                 file a docketing statement could result in the imposition of sanctions,
                 including dismissal of this appeal. See NRAP 14(c). To date appellant has
                 failed to file the docketing statement; accordingly we conclude that
                 appellant has abandoned this appeal, and we
                            ORDER this appeal DISMISSED.




SUPREME COURT
     OF
   NEVADA

(0) 1947A   eo
                cc: Hon. James Todd Russell, District Judge
                     Matthew Corzine
                     Attorney General/Carson City
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  2